Citation Nr: 0602186	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  01-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an effective date earlier than 
February 22, 2001 for the grant of nonservice-connected 
pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from June 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Specifically, by a June 2001 
decision, the RO denied service connection for post-traumatic 
stress disorder (PTSD) and granted nonservice-connected 
pension benefits, effective from February 22, 2001.  A 
subsequent determination dated in July 2001 continued the 
denial of service connection for PTSD.  Additionally, a 
December 2001 decision denied the issue of entitlement to an 
earlier effective date for the grant of nonservice-connected 
pension benefits.  

The issue of entitlement to an effective date earlier than 
February 22, 2001 for the grant of nonservice-connected 
pension benefits will be addressed in the REMAND portion of 
the decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran did not engage in combat with enemy forces 
during his active military duty.  

3.  The preponderance of the evidence is against a finding 
that the veteran meets the diagnostic criteria for PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in March 2001 in the present case, the RO 
informed the veteran of the type of evidence necessary to 
support his service connection claim.  In addition, the RO 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that the 
agency could request the relevant records.  Further, the RO 
notified the veteran of his opportunity to submit "any 
additional information or evidence."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the June 2001 and July 2001 rating decisions as 
well as the statement of the case (SOC) issued in May 2002 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate his service connection claim.  
These documents also included discussions regarding the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This requirement was 
met in the present case, where the veteran filed his 
application for service connection benefits in February 2001, 
the letter notifying him of the VCAA was furnished to him in 
March 2001, and the AOJ initially adjudicated (and denied) 
his claim in June 2001.  

In addition, the Board acknowledges that the veteran has not 
been accorded a VA examination with regard to his claim for 
service connection for PTSD.  Importantly, however, as the 
Board will discuss in the following decision, the available 
pertinent medical records do not reflect a diagnosis of PTSD.  
Further, as the veteran has not provided any discussion of 
his purported in-service stressors and as he was not awarded 
a decoration, medal, or badge indicative of involvement in 
combat, the conclusion must be reached that he did not engage 
in combat.  Thus, there is no true indication that the 
veteran has pertinent disability related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Consequently, 
any opinion relating current disability to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  As 
such, the Board declines to remand the veteran's case to the 
RO to accord him an opportunity to undergo a VA psychiatric 
evaluation.  

Also, throughout the current appeal, the RO has made multiple 
attempts to obtain records of relevant post-service treatment 
adequately identified by the veteran.  All available 
pertinent records adequately cited by the veteran have been 
procured and associated with his claims folder.  Accordingly, 
the Board finds that the RO has satisfied its duty to notify 
and to assist pursuant to the VCAA with regard to the 
veteran's service connection claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Further, the establishment of service connection for PTSD in 
particular requires:  (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2004).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The amended version of § 3.304(f) removed the requirement of 
a "clear" diagnosis of PTSD and replaced it with the 
specific criteria that a PTSD diagnosis must be established 
in accordance with 38 C.F.R. § 4.125(a), which mandates that 
for VA purposes, all mental disorder diagnoses must conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  In this regard, the Board notes that the 
Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV in the May 1994 first 
printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

Also as amended, § 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also, 
38 U.S.C.A. § 1154(b) (West 2002).  

With regard to the validity of the averred in-service 
stressor, the evidence necessary to establish that the 
claimed in-service stressor actually occurred varies 
depending upon whether it can be determined that the veteran 
"engaged in combat with the enemy."  See, 38 U.S.C.A. 
§ 1154(b) (West 2002).  In the present case, the service 
personnel records reflect that the veteran served as a 
security policeman, or patrolman, during his active military 
duty but do not indicate that he was awarded a decoration, 
medal, or badge indicative of involvement in combat.  As 
such, the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressor(s), and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra.  Service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  

In this regard, the Board also notes that, at no time during 
the current appeal, has the veteran discussed his purported 
in-service stressors.  Clearly, therefore, an attempt to 
corroborate claimed stressor(s) is not necessary.  The lack 
of purported in-service stressors, along with the absence of 
an award of a decoration, medal, or badge indicative of 
involvement in combat, requires the conclusion that the 
veteran in the present case did not engage in combat.  

Moreover, service medical records are negative for complaints 
of, treatment for, or findings of a psychiatric disability, 
to include PTSD.  While post-service medical records reflect 
evaluation of, and treatment for, a psychiatric condition 
variously characterized as dementia secondary to 
neurosyphilis, psychotic depression (with severe memory, 
attention, and judgment problems), and schizophrenia or 
schizophrenic-type behavior between October 2000 and November 
2000, none of these documents provide a diagnosis of PTSD.  
Consequently, the Board must conclude that a preponderance of 
the evidence is against a finding that the veteran meets the 
diagnostic criteria for PTSD.  

The Board acknowledges the veteran's belief that he has PTSD.  
Importantly, however, the veteran, as a layperson, is not 
competent to render a medical diagnosis.  See, Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Without competent evidence of a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125, a basis for service 
connection for such a disability does not exist.  See also, 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) and Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997) (which stipulate that 
a current disability is required for the grant of service 
connection).  The preponderance of the evidence is, 
therefore, against the veteran's claim for service connection 
for PTSD, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  





REMAND

As the Board previously noted in this decision, during the 
current appeal, there was a recent and substantial change in 
the law.  On November 9, 2000, the President signed into law 
the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his or 
her claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  See also, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the issue of entitlement to an 
effective date earlier than February 22, 2001 for the grant 
of nonservice-connected pension benefits.  A remand is 
necessary, therefore, to accord the RO an opportunity to 
provide such notice with regard to this issue.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  



Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the issue of 
entitlement to an effective date earlier 
than February 22, 2001 for the grant of 
nonservice-connected pension benefits, 
the RO must review the claims folder and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
this claim; 

(b) Notify the veteran of the information 
and evidence that he is responsible for 
providing with regard to this issue;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his earlier effective date claim.  

2.  The RO should then re-adjudicate the 
issue of entitlement to an effective date 
earlier than February 22, 2001 for the 
grant of nonservice-connected pension 
benefits.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the earlier effective date issue as 
well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


